Citation Nr: 0727083	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol and drug 
abuse.    

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to February 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Denver Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for PTSD, prostate cancer, drug abuse, and 
declined to reopen a claim seeking service connection for 
alcohol abuse.  In a January 2004 statement of the case 
(SOC), the two separate issues regarding drug abuse and 
alcohol abuse were recharacterized into one new issue seeking 
service connection for drug and alcohol abuse.  In an April 
2007 rating decision, service connection for prostate cancer 
residuals following brachytherapy associated with herbicide 
exposure was granted.  As this was a full grant of the 
benefit sought the only issues remaining before the Board are 
as stated on the previous page.  On his January 2004 Form 9, 
the veteran requested a Board hearing, in a May 2007 
statement he withdrew his hearing request.  

 
FINDINGS OF FACT

1.  The veteran has no current diagnosis of PTSD.

2.  Service connection for drug and alcohol abuse as a 
primary disability is precluded by law.

CONCLUSION OF LAW


1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (f), 4.125 (2006).

2.  The criteria for the establishment of service connection 
for drug and alcohol abuse are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.301, 3.303, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In February 2002 (prior to the August 2002 rating decision), 
May 2003, an January 2007 correspondence, the appellant was 
advised of what type of evidence was needed to substantiate 
the claims, and of his and VA's responsibilities in the 
development of the claims.  While the letters did not advise 
the veteran verbatim to submit everything he had pertinent to 
his claims, it explained the type of evidence necessary to 
substantiate his claims and asked him to submit any such 
evidence. This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.  The 
August 2002 rating decision, the January 2004 SOC, and the 
April 2004, August 2005, and the April 2007 supplemental 
SOC's provided the text of applicable regulations, and 
explained what the evidence showed and why the claims were 
denied.  The appellant is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.

In January 2007 correspondence, the appellant received notice 
regarding the disability ratings and effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)); 
regardless, as the appeal is being denied, the matters of a 
disability rating and effective date of award are moot. 

Regarding the duty to assist, VA has obtained all pertinent, 
identified, available records.  As there is no evidence of a 
competent diagnosis of PTSD or evidence suggesting a 
relationship between PTSD and a verified in-service stressor 
event, an examination for a nexus opinion is not necessary. 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  VA's duty to assist is met. Accordingly, the Board 
will address the merits of these claims.

II.  Factual Background

Service medical records, including January 1971 separation 
examination are negative for any complaints, treatment, or 
diagnoses of a PTSD or drug and alcohol abuse.  On discharge 
examination in January 1971, the veteran was psychiatrically 
normal and was found qualified for discharge. 

Post service medical records include January 1990 to January 
1991 treatment records from Sheridan VA Medical Center (VAMC) 
showed that the veteran was admitted in an alcohol program 
and underwent alcohol counseling.  A February 1990 record 
noted that the veteran served in Vietnam for two months and 
was exposed to mortar fire on base.  He indicated that he did 
not receive any injuries during his time in Vietnam and that 
he did not witness any deaths, injuries, mutilations, or 
torture.  He did not serve in combat.  He was not a prisoner 
of war and was not hospitalized during military service.  

April 1990 to February 1991 records from Hot Springs VAMC, 
included a May 1990 record that noted that the veteran denied 
any psychiatric history.  In October 1990, the veteran 
indicated that he served in combat in Vietnam.  His major 
assignment, while in combat, was technical or maintenance.  
He indicated that he had nerve troubles while in service.  A 
December 1990 record noted that he drank while he was on 
active duty.  His diagnosis included substance abuse alcohol 
dependency with moderate depression.  

June to July 1990 treatment records from Island Grove 
Treatment Center and statements from T. P., a certified 
alcohol counselor, dated in July and August 1990, reported a 
long history of alcohol abuse with repeated hospitalizations.  

A November 1991 Social Security Administration (SSA) decision 
indicated that the veteran was awarded SSA disability 
benefits for degenerative disc disease of the lumbar spine; 
chronic dislocation of the right shoulder, status post 
anterior repair; alcoholism, and moderate depression.  His 
disability began September 13, 1988.  

April 1992 VA examination summarized the veteran's history of 
alcohol abuse and noted that the veteran was in a weekly 
treatment program for alcoholism with T. P.  He had a 
lifelong struggle with alcoholism and had been drinking since 
he was 16.  He entered multiple detox treatments and AA 
attempts.  He denied the use of "recreational" drugs.  The 
diagnoses included alcohol dependence and mixed type 
personality disorder.  The examiner specifically noted that 
there was insufficient clinical evidence to warrant a 
diagnosis of any type of depressive disorder at the time of 
examination.  

A September 1994 letter from the Department of the Air Force 
indicated that the veteran served in Vietnam from October 
1969 to December 1969.

January 1995 to September 2004 treatment records from Dr. R. 
R. and records considered in conjunction with the SSA 
determination included an October 1999 record that reported a 
history of the veteran drinking at the age of 18.  He drank 
18 to 24 beers a day.  He indicated that he has used all 
kinds of drugs throughout his life, but mainly used pot over 
the last year.  He smoked at least three packs of cigarettes 
per day.  On Mental status examination, he denied anxiety or 
panic, denied PTSD, and denied any psychotic process.  The 
impression was polysubstance dependence and substance induced 
mood disorder, depression.  Subsequent treatment records 
included a diagnosis of a thought disorder.  A July 2003 
record noted a history of thought disorders, schizophrenia.  
It was noted that he was doing well on Mellaril and has not 
seen a psychiatrist in about five years.  

October 2001 to September 2003 treatment records from Hot 
Springs VAMC included a diagnosis of depression. 

In a March 2003 statement, the veteran indicated that he 
arrived in Vietnam in late October 1968 arriving in Bien Hoa 
as a supply sergeant driving trucks 40-50 miles back and 
forth to Saigon to pick up supplies.  While he was on his 
first or second convoy coming back from Saigon his unit 
undertook small arms/sniper fire.  His truck sped up to catch 
up with the first truck.  As they approached there was a loud 
explosion and a flash.  The truck in front of them was lifted 
off of the ground.  There was so much gun fire and confusion 
the driver of his truck sped up and passed the truck that had 
been hit.  He could see the look on the face of the other 
driver.  He did not know if anyone was killed.  He also 
claimed that Bien Hoa was shelled almost nightly.  He 
indicated that his supply tent was near the flight line and 
he witnessed numerous plane crashes.  Finally, he stated that 
he became friends with a Green Beret who was listed as MIA 
from his last mission.  He indicated that all of the events 
took place between October 1968 and January 1969.  In 
conjunction with his statement, the veteran partially 
completed PTSD questionnaire, but did not include unit of 
assignments, names, or dates.  

Several buddy statements from the K. W., the veteran's 
sister; R. S., a family friend; and D. S., a licensed 
certified nurse assistant (CNAS) who was also a friend of the 
family, indicated that the veteran has PTSD as a result of 
service.  

On his January 2004 Form 9, the veteran indicated that the 
"stress factor" (in service) led to his drug and alcohol 
abuse.  

February 2007 memoranda from U.S. Army and Joint Services 
Records Research Center (JSSRC, formerly CURR) showed that 
the RO attempted to verify the veteran's claimed stressor 
events.  The veteran's official personnel file showed that 
the veteran reported TDY to Vietnam from October 1969 to 
December 1969.  Performance reviews dated December 1969, for 
the time frame in November 1969, showed that the veteran was 
assigned to Material Facility Division, 100 D Sup Project 
205, HQ 100 Strat Recon Wing as a warehouseman.  His 
responsibilities were to expedite priority issues to aircraft 
and maintenance activities and pickup reparables at the 
supply points.  According to the Air Base Defense in the 
Republic of Vietnam, 1961-1973, by Roger P. Fox, Office of 
Air Force History, Bien Hoa was involved in 2 attacks during 
the period November 25, 1969 to December 12, 1969.  During 
this period, there was 1 aircraft damaged and 3 US soldiers 
wounded in action.  According to Headquarters United Stated 
Military Assistance Command, Office of Information dated 
December 1969, there were two attacks noted: during the night 
of December 11-12, 1969, Bien Hoa AFB received less than 10 
rounds of 122mm rocket fire with light damage and no 
casualties.  The other occurred December 13, 1969 within 10 
miles of Bien Hoa in the Bien Hoa Province.  Five enemy 
soldiers were sighted and there were no U. S. casualties.  It 
was noted that there was not enough information to verify the 
stressors.  Available reference materials and credible 
internet sites were not sufficient enough to provide 
information regarding the alleged stressor events.  
Information regarding the veteran's unit location of Bien Hoa 
could not be found.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

In the instant case, the weight of the competent evidence is 
against a finding that the veteran currently has a diagnosis 
of PTSD.  Medical records, from VA and other treating mental 
health professionals are completely negative for any 
diagnosis of PTSD.  The only indication that the veteran even 
has PTSD is in the form of statements by the veteran, his 
sister, a family friend, and D. S., a CNA.  Because the 
veteran, his sister, and the family friend are laypersons, 
they are not competent to establish by their own opinions 
that the veteran currently has PTSD and that such disability 
is etiologically related to an event or injury during 
service. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although D. S. indicated that the veteran had PTSD, 
such a diagnosis was not made in accordance with 38 C.F.R. 
§ 4.125(a)(and under § 4.125(a) in accordance with DSM-IV).  
Under DSM-IV, there must be witnessing, experiencing, or 
confronting of a stressor event, there must be persistent 
reexperiencing of the event, and there must be persistent 
avoidance of stimuli associated with the trauma, persistent 
symptoms of increased arousal, duration of disturbance more 
than one month, disturbance causes clinically significant 
distress or arousal.  Here, D. S.'s statement, does not show 
a diagnosis of PTSD that meets these requirements.  Her 
statement did not identify the specific stressor on which the 
diagnosis was based, or did not identify the constellation of 
symptoms supporting the diagnosis.  Therefore, D. S.'s 
statement lacks probative value, especially in light of 
complete mental health evaluations that did not find a 
diagnosis of PTSD.  Consequently, as the weight of the 
evidence is clearly against a finding that the veteran 
currently has a diagnosis of PTSD, service connection for 
PTSD is not warranted. 

In any claim seeking service connection, a threshold 
requirement that must be satisfied is that there must be 
competent evidence (a medical diagnosis) that the veteran 
actually has the disability for which service connection is 
sought. 38 U.S.C.A. §§ 1110, 1131;  See also Hickson, supra. 
12 Vet. App. 247 (1999).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There is a preponderance of the evidence 
against the veteran's claim, and it must be denied.

Drug and Alcohol Abuse

The veteran contends that he is entitled to service 
connection for alcoholism. Specifically, the veteran asserts 
that the "stress factor" led to drug and alcohol abuse.  
The Board has reviewed all the evidence set forth previously 
and finds that service connection for alcoholism is not 
warranted.

While the evidence of record shows a longstanding history of 
polysubstance abuse, to include the use of alcohol, 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. §§  105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c). Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the current version of § 1110, 
when read in light of its legislative history, does not 
preclude a veteran from receiving compensation for alcohol or 
drug-related disabilities arising secondarily from a service-
connected disability.  However, the Federal Circuit held that 
§ 1110 precludes compensation for secondary disabilities that 
result from primary alcohol abuse.

The Federal Circuit provided two reasons for this rule. 
First, such a secondary disability does not satisfy § 1110's 
words of authorization for disabilities contracted "in line 
of duty."  Second, like the primary alcohol abuse disability, 
a secondary disability arising from a primary alcohol 
disability is not compensable because to fit within the words 
of § 1110's exclusion, as it too is a "result of the 
veteran's own . . . abuse of alcohol or drugs [i.e., primary 
alcoholism acquired in service]."

In the instant case, as previously determined, service 
connection has not been established for PTSD.  Thus, service 
connection for alcoholism is not warranted on a secondary 
basis. 38 C.F.R. § 3.310.  Although the veteran indicated 
that he drank while he was on active duty, as service 
connection for alcoholism as a primary disability is 
precluded by law, the claim should be denied due to a lack of 
legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied. 

Service connection for drug and alcohol abuse is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


